FOR PUBLICATION

   UNITED STATES COURT OF APPEALS
        FOR THE NINTH CIRCUIT


 UNITED STATES OF AMERICA,           Nos. 14-50393
            Plaintiff-Appellee,           14-50394

               v.                         D.C. Nos.
                                    3:12-cr-03370-LAB-1
 RUFINO PERALTA-SANCHEZ,            3:14-cr-01308-LAB-1
         Defendant-Appellant.
                                            ORDER


                    Filed August 22, 2017

         Before: Harry Pregerson, Jay S. Bybee,
          and N. Randy Smith, Circuit Judges.



                          ORDER

  Appellant’s petition for panel rehearing is hereby
GRANTED.

   The opinion and dissent filed February 7, 2017, Nos. 14-
50393 and 14-50394, and appearing at 847 F.3d 1124, are
withdrawn. It shall not be cited as precedent by or to any
court of the Ninth Circuit.

   A memorandum disposition is being simultaneously filed
with this order. Judge Pregerson concurs in the judgment.
2         UNITED STATES V. PERALTA-SANCHEZ

   No further petitions for panel rehearing or rehearing en
banc will be entertained in this case.